DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 recites: A method for detecting reverse flow for a dual fuel engine, the engine including an intake manifold, a gaseous fuel injector, a liquid fuel supply line and a gaseous fuel supply line, the gaseous fuel supply line including a gaseous fuel supply and a gaseous fuel rail, the method comprising: operating the dual fuel engine in a liquid fuel only mode via the liquid fuel supply line; determining a reverse flow of air in the gaseous fuel supply line upstream of a check valve connected between the gaseous fuel supply and the gaseous fuel injector, the reverse flow of air being due to a leak through the check valve; and outputting an indication of reverse flow of air in response to the determination of reverse flow of air.

Claim 9 recites: A method for detecting reverse flow for a dual fuel engine, the engine including an intake manifold, a liquid fuel supply line and a gaseous fuel supply line, the gaseous fuel supply line including a gaseous fuel supply and a gaseous fuel rail, the method comprising: 3Application No.: 16/657,555 Client Ref. No. 19-0803-73270Attorney Docket No.: 00152-9803-00000operating the dual fuel engine in a liquid fuel only mode via the liquid fuel supply line; detecting, with a controller, a reverse flow of air in the gaseous fuel supply line from the intake manifold towards the gaseous fuel supply based on a sensed gaseous fuel supply pressure of the gaseous fuel supply line, engine intake manifold pressure, and gaseous fuel rail pressure of the gaseous fuel supply line; and outputting an indication of reverse flow of air in response to the detection of reverse flow of air.

Claim 14 recites: A reverse flow detection system for a dual fuel engine, comprising: an intake manifold for supplying intake air to the engine; a liquid fuel supply line for supplying liquid fuel to the engine; a gaseous fuel supply line including a gaseous fuel supply and a gaseous fuel rail for supplying gaseous fuel to the engine; a valve in the gaseous fuel supply line that automatically blocks a reverse flow of air in the gaseous fuel supply line, the valve being upstream of a gaseous fuel injector; and a controller configured to: operate the dual fuel engine in a liquid fuel only mode via the liquid fuel supply line; detect a reverse flow of air in the gaseous fuel supply line due to a failure of the valve; and output an indication of reverse flow of air in response to the detection of reverse flow of air.
Stoll et al. (U.S. 2013/0054124A1; hereafter referred to as “Stoll”) and Pursifull (U.S. 2013/0255636A1; hereafter referred to as “Pursifull”) are considered the closest prior art.  Stoll discloses “Therefore, it is an object of the present invention to provide a method of monitoring check valves in a gas engine which allows the expenditure on servicing connected with the identification of a defective check valve to be reduced and which, in addition, can be implemented economically.” (¶0010) and “The present invention meets this object by providing a method of monitoring mechanical or electronic check valves arranged in gas feed lines of a gas engine by means of detecting a temperature, wherein, according to the method, a signal transmitter is activated when a detected temperature in a gas feed line lies outside of a first designated target range, a signal is transmitted which carries information indicating the gas feed line in which the temperature lying outside of the first target range was detected and/or the cylinder of the gas engine with which the gas feed line is associated.” (¶0011).  Pursifull discloses methods and apparatus for preventing air from entering the gaseous fuel injection system.  “Deactivating the gaseous fuel injector reduces the possibility of ambient air entering the gaseous storage tank when intake manifold pressure is high. In this way, air may be prevented from entering the storage tank at higher intake manifold pressures and lower storage tank pressures.” (¶0065).  However, neither Stoll nor Pursifull either together or in combination teach or suggest each and every limitation of the claims as indicated above when considered together with the remaining limitation(s) of the claim(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747